Name: Commission Regulation (EC) No 488/2002 of 18 March 2002 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32002R0488Commission Regulation (EC) No 488/2002 of 18 March 2002 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Official Journal L 076 , 19/03/2002 P. 0011 - 0012Commission Regulation (EC) No 488/2002of 18 March 2002amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 1365/2000(2), and in particular Article 13(12) thereof,Whereas:(1) Commission Regulation (EEC) No 3846/87 of 17 December 1987 establishing an agricultural product nomenclature for export refunds(3), as last amended by Regulation (EC) No 2556/2001(4), establishes a nomenclature of agricultural products for export refunds based on the Combined Nomenclature.(2) Application of the current export nomenclature for products falling within CN codes 1602 41 10 and 1602 42 10 weighing less than one kilogram may result in operators being treated unequally when refunds are paid. Those CN codes should therefore be subdivided on the basis of the weight of the products concerned and a new subheading should be introduced for CN code 1602 49 19, so that the headings can be grouped in the same category in Annex I to Commission Regulation (EC) No 1370/95 of 16 June 1995 laying down detailed rules for implementing the system of export licences in the pigmeat sector(5), as last amended by Regulation (EC) No 2898/2000(6), and equal treatment ensured for all operators when the refund is paid.(3) The Management Committee for Pigmeat has not delivered an opinion within the time limit set by its Chair,HAS ADOPTED THIS REGULATION:Article 1In Sector 6 of Annex I to Regulation (EEC) No 3846/87, the section concerning CN code 1602 is replaced by the text contained in the Annex hereto.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply to export licences applied for from 8 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 156, 29.6.2000, p. 5.(3) OJ L 366, 24.12.1987, p. 1.(4) OJ L 348, 31.12.2001, p. 1.(5) OJ L 133, 17.6.1995, p. 9.(6) OJ L 336, 30.12.2000, p. 32.ANNEX">TABLE>"